
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 6018
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 18, 2012
			Received; read twice and referred to the
			 Committee on Foreign
			 Relations
		
		AN ACT
		To authorize appropriations for the
		  Department of State for fiscal year 2013, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Relations Authorization Act,
			 Fiscal Year 2013.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. Appropriate congressional committees
				defined.
				Title I—Authorization of Appropriations
				Sec. 101. Administration of foreign affairs.
				Sec. 102. Contributions to International
				Organizations.
				Sec. 103. Contributions for International Peacekeeping
				Activities.
				Sec. 104. International Commissions.
				Sec. 105. Peace Corps.
				Sec. 106. National Endowment for Democracy.
				Title II—Department of State Authorities and
				Activities
				Subtitle A—Basic Authorities and Activities
				Sec. 201. International Litigation Fund.
				Sec. 202. Actuarial valuations.
				Sec. 203. Special agents.
				Sec. 204. Diplomatic security program contracting.
				Sec. 205. Accountability review boards.
				Sec. 206. Physical security of certain soft
				targets.
				Sec. 207. Rewards program update and technical
				corrections.
				Sec. 208. Cybersecurity efforts of the Department of
				State.
				Sec. 209. Center for Strategic Counterterrorism Communications
				of the Department of State.
				Subtitle B—Consular Services and Related Matters
				Sec. 211. Extension of authority to assess passport
				surcharge.
				Sec. 212. Border crossing card fee for minors.
				Subtitle C—Reporting Requirements
				Sec. 221. Reporting reform.
				Title III—Organization and Personnel Authorities
				Sec. 301. Suspension of Foreign Service members without
				pay.
				Sec. 302. Repeal of recertification requirement for Senior
				Foreign Service.
				Sec. 303. Limited appointments in the Foreign
				Service.
				Sec. 304. Limitation of compensatory time off for
				travel.
				Sec. 305. Department of State organization.
				Sec. 306. Reemployment of annuitants in high-risk
				posts.
				Sec. 307. Overseas comparability pay limitation.
				Title IV—United States International Broadcasting
				Sec. 401. Authorization of appropriations for international
				broadcasting.
				Sec. 402. Personal services contracting program.
				Sec. 403. Technical amendment relating to civil immunity for
				Broadcasting Board of Governors members.
				Title V—Arms Export Control Act Amendments and Related
				Provisions
				Subtitle A—General Provisions
				Sec. 501. Authority to transfer excess defense
				articles.
				Sec. 502. Annual military assistance report.
				Sec. 503. Annual report on foreign military
				training.
				Sec. 504. Increase in congressional notification
				thresholds.
				Sec. 505. Return of defense articles.
				Sec. 506. Annual estimate and justification for sales
				program.
				Sec. 507. Updating and conforming penalties for violations of
				sections 38 and 39 of the Arms Export Control Act.
				Sec. 508. Clarification of prohibitions relating to state
				sponsors of terrorism and their nationals.
				Sec. 509. Exemption for transactions with countries supporting
				acts of international terrorism.
				Sec. 510. Report on Foreign Military Financing
				program.
				Sec. 511. Congressional notification of regulations and
				amendments to regulations under section 38 of the Arms Export Control
				Act.
				Sec. 512. Diplomatic efforts to strengthen national and
				international arms export controls.
				Sec. 513. Review and report of investigations of violations of
				section 3 of the Arms Export Control Act.
				Sec. 514. Reports on commercial and governmental military
				exports under the Arms Export Control Act; congressional actions.
				Subtitle B—Miscellaneous Provisions
				Sec. 521. Treatment of militarily insignificant parts and
				components.
				Sec. 522. Special export licensing for United States
				allies.
				Sec. 523. Improving and streamlining licensing under United
				States Government arms export control programs.
				Sec. 524. Authority to remove satellites and related components
				from the United States Munitions List.
				Sec. 525. Report on licenses and other authorizations to export
				commercial satellites and related components and technology contained on the
				Commerce Control List.
				Sec. 526. Review of United States Munitions List.
				Sec. 527. Report on country exemptions for licensing of exports
				of munitions and related technical data.
				Sec. 528. End-use monitoring of munitions.
				Sec. 529. Definitions.
			
		3.Appropriate
			 congressional committees definedExcept as otherwise provided in this Act,
			 the term appropriate congressional committees means the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate.
		IAuthorization of
			 Appropriations
			101.Administration
			 of foreign affairsThe
			 following amounts are authorized to be appropriated for the Department of State
			 under Administration of Foreign Affairs to carry out the
			 authorities, functions, duties, and responsibilities in the conduct of foreign
			 affairs of the United States, and for other purposes authorized by law:
				(1)Diplomatic and
			 Consular ProgramsFor
			 Diplomatic and Consular Programs, $8,983,778,000 for fiscal year
			 2013.
					(A)Worldwide
			 security protectionOf such amounts, not less than $1,591,201,000
			 is authorized to be appropriated for worldwide security protection.
					(B)Bureau of
			 Democracy, Human Rights, and LaborOf such amounts, not less than
			 $24,147,000 for fiscal year 2013 is authorized to be appropriated for the
			 Bureau of Democracy, Human Rights and Labor.
					(2)Capital
			 Investment FundFor Capital Investment Fund,
			 $59,380,000 for fiscal year 2013.
				(3)Embassy
			 Security, Construction and MaintenanceFor Embassy
			 Security, Construction and Maintenance, $1,570,000,000 for fiscal year
			 2013.
				(4)Educational and
			 Cultural Exchange ProgramsFor Educational and Cultural
			 Exchange Programs, $598,800,000 for fiscal year 2013.
				(5)Conflict
			 Stabilization Operations
					(A)In
			 generalFor Conflict
			 Stabilization Operations, $8,500,000 for fiscal year 2013.
					(B)TransferSubject
			 to subparagraph (C) of this paragraph, of the amount authorized to be
			 appropriated pursuant to paragraph (1), up to $35,000,000 is authorized to be
			 transferred to, and merged with, the amount specified in subparagraph (A) of
			 this paragraph.
					(C)NotificationIf
			 the Secretary of State exercises the transfer authority described in
			 subparagraph (B), the Secretary shall notify the Committee on Foreign Affairs
			 and the Committee on Appropriations of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate.
					(6)Representation
			 AllowancesFor Representation Allowances,
			 $7,300,000 for fiscal year 2013.
				(7)Protection of
			 Foreign Missions and OfficialsFor Protection of Foreign
			 Missions and Officials, $27,000,000 for fiscal year 2013.
				(8)Emergencies in
			 the Diplomatic and Consular ServiceFor Emergencies in the
			 Diplomatic and Consular Service, $9,300,000 for fiscal year
			 2013.
				(9)Repatriation
			 LoansFor Repatriation Loans, $1,447,000 for
			 fiscal year 2013.
				(10)Payment to the
			 American Institute in Taiwan
					(A)In
			 generalFor Payment to
			 the American Institute in Taiwan, $21,108,000 for fiscal year
			 2013.
					(B)TransferSubject
			 to subparagraph (C) of this paragraph, of the amount authorized to be
			 appropriated pursuant to paragraph (1), up to $15,300,000 is authorized to be
			 transferred to, and merged with, the amount specified in subparagraph (A) of
			 this paragraph.
					(C)NotificationIf
			 the Secretary of State exercises the transfer authority described in
			 subparagraph (B), the Secretary shall notify the Committee on Foreign Affairs
			 and the Committee on Appropriations of the House of Representatives and the
			 Committee on Foreign Relations and the Committee on Appropriations of the
			 Senate.
					(11)Office of the
			 Inspector GeneralFor
			 Office of the Inspector General, $129,086,000 for fiscal year
			 2013, including for the Special Inspector General for Iraq Reconstruction and
			 the Special Inspector General for Afghanistan Reconstruction, notwithstanding
			 section 209(a)(1) of the Foreign Service Act of 1980 (22 U.S.C.
			 3929(a)(1)) as such section relates to the inspection of the
			 administration of activities and operations of each Foreign Service
			 post.
				102.Contributions
			 to International OrganizationsThere are authorized to be appropriated for
			 Contributions to International Organizations, $1,551,000,000 for
			 fiscal year 2013, for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States with respect to international organizations and to carry
			 out other authorities in law consistent with such purposes.
			103.Contributions
			 for International Peacekeeping ActivitiesThere are authorized to be appropriated for
			 Contributions for International Peacekeeping Activities,
			 $1,828,182,000 for fiscal year 2013 for the Department of State to carry out
			 the authorities, functions, duties, and responsibilities of the United States
			 with respect to international peacekeeping activities and to carry out other
			 authorities in law consistent with such purposes.
			104.International
			 CommissionsThe following
			 amounts are authorized to be appropriated under International
			 Commissions for the Department of State to carry out the authorities,
			 functions, duties, and responsibilities in the conduct of the foreign affairs
			 of the United States and for other purposes authorized by law:
				(1)International
			 Boundary and Water Commission, United States and MexicoFor
			 International Boundary and Water Commission, United States and
			 Mexico—
					(A)for
			 Salaries and Expenses, $44,722,000 for fiscal year 2013;
			 and
					(B)for
			 Construction, $31,453,000 for fiscal year 2013.
					(2)International
			 Boundary Commission, United States and CanadaFor
			 International Boundary Commission, United States and Canada,
			 $2,279,000 for fiscal year 2013.
				(3)International
			 Joint CommissionFor International Joint
			 Commission, $7,012,000 for fiscal year 2013.
				(4)International
			 Fisheries CommissionsFor International Fisheries
			 Commissions, $36,300,000 for fiscal year 2013.
				(5)Border
			 Environment Cooperation CommissionFor Border Environment
			 Cooperation Commission, $2,396,000 for fiscal year 2013.
				105.Peace
			 CorpsThere are authorized to
			 be appropriated for the Peace Corps $375,000,000 for fiscal year 2013, of which
			 not less than $5,150,000 is authorized to be appropriated for the Office of the
			 Inspector General of the Peace Corps.
			106.National
			 Endowment for DemocracyThere
			 are authorized to be appropriated for the National Endowment for
			 Democracy for authorized activities $122,764,000 for fiscal year
			 2013.
			IIDepartment of
			 State Authorities and Activities
			ABasic Authorities
			 and Activities
				201.International
			 Litigation FundParagraph (3)
			 of section 38(d) of the State Department Basic Authorities Act of 1956
			 (22 U.S.C.
			 2710(d)) is amended by striking by the Department of
			 State from another agency of the United States Government or pursuant
			 to and inserting by the Department of State as a result of a
			 decision of an international tribunal, from another agency of the United States
			 Government, or pursuant to.
				202.Actuarial
			 valuationsThe Foreign Service
			 Act of 1980 is amended—
					(1)in section 818
			 (22 U.S.C.
			 4058)—
						(A)in the first
			 sentence, by striking Secretary of the Treasury and inserting
			 Secretary of State; and
						(B)by amending the
			 second sentence to read as follows: The Secretary of State is authorized
			 to expend from money to the credit of the Fund such sums as may be necessary to
			 administer the provisions of this subchapter, including actuarial advice, but
			 only to the extent and in such amounts as are provided in advance in
			 appropriations Acts.;
						(2)in section 819
			 (22 U.S.C.
			 4059), in the first sentence, by striking Secretary of
			 the Treasury the second place it appears and inserting Secretary
			 of State;
					(3)in section 825(b)
			 (22 U.S.C.
			 4065(b)), by striking Secretary of the Treasury
			 and inserting Secretary of State; and
					(4)section 859(c)
			 (22 U.S.C.
			 4071h(c))—
						(A)by striking
			 Secretary of the Treasury and inserting Secretary of
			 State; and
						(B)by striking
			 and shall advise the Secretary of State of and inserting
			 that will provide.
						203.Special
			 agents
					(a)In
			 generalParagraph (1) of section 37(a) of the State Department
			 Basic Authorities Act of 1956 (22 U.S.C. 2709(a)) is amended to
			 read as follows:
						
							(1)conduct
				investigations concerning—
								(A)illegal passport
				or visa issuance or use;
								(B)identity theft or
				document fraud affecting or relating to the programs, functions, and
				authorities of the Department of State; and
								(C)Federal offenses
				committed within the special maritime and territorial jurisdiction of the
				United States as defined in paragraph (9) of
				section
				7 of title 18, United States Code, except as that jurisdiction
				relates to the premises of United States military missions and related
				residences;
								.
					(b)Rule of
			 constructionNothing in
			 paragraph (1) of section 37(a) the State Department Basic Authorities Act of
			 1956 (as amended by subsection (a) of this section) shall be construed to limit
			 the investigative authority of any other Federal department or agency.
					204.Diplomatic
			 security program contractingSection 136 of the Foreign Relations
			 Authorization Act, Fiscal Years 1990 and 1991 (22 U.S.C. 4864) is amended—
					(1)in subsection
			 (c)—
						(A)in the matter
			 preceding paragraph (1), by striking With respect and inserting
			 Except as provided in subsection (d), with respect; and
						(B)in paragraph (3),
			 by striking subsection (d) and inserting subsection
			 (e);
						(2)by redesignating
			 subsections (d), (e), (f), and (g) as subsections (e), (f), (g), and (h),
			 respectively;
					(3)by inserting after
			 subsection (c) the following new subsection:
						
							(d)Award of local
				guard and protective service contracts in high risk areasWith
				respect to local guard contracts for Foreign Service buildings located in high
				risk areas which exceed $250,000, the Secretary of State shall—
								(1)comply with
				paragraphs (1), (2), (4), (5), and (6) of subsection (c) in the award of such
				contracts;
								(2)in evaluating
				proposals for such contracts, award contracts to the firm representing the best
				value to the Government in accordance with the best value tradeoff process
				described in subpart 15.1 of the Federal Acquisition Regulation (48 C.F.R.
				15.101–1); and
								(3)ensure that in all
				contracts awarded under this subsection, contractor personnel providing local
				guard or protective services are classified as—
									(A)employees of the
				offeror;
									(B)if the offeror is
				a joint venture, as the employees of one of the persons or parties constituting
				the joint venture; or
									(C)as employees of a
				subcontractor to the offeror, and not as independent contractors to the offeror
				or any other entity performing under such
				contracts.
									;
				and
					(4)in subsection (e),
			 as redesignated by paragraph (2) of this section—
						(A)in paragraph (3),
			 by striking and at the end;
						(B)in paragraph (4),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following new paragraph:
							
								(5)the term
				high risk areas means—
									(A)an area subject to
				a contingency operation as defined in
				section
				101(a)(13) of title 10, United States Code; or
									(B)an area determined
				by the Assistant Secretary of Diplomatic Security to present an increased
				threat of serious damage or harm to United States diplomatic facilities or
				personnel.
									.
						205.Accountability
			 review boardsParagraph (3) of
			 section 301(a) of the Omnibus Diplomatic Security and Antiterrorism Act of 1986
			 (22 U.S.C.
			 4831(a)) is amended—
					(1)by striking the
			 heading and inserting Facilities in high-risk areas; and
					(2)in subparagraph
			 (A)—
						(A)by amending clause
			 (i) to read as follows:
							
								(i)involves serious injury, loss of life, or
				significant destruction of property at, or related to, a United States
				Government mission in an area subject to a contingency operation (as defined in
				section
				101(a)(13) of title 10, United States Code), or in an area
				previously determined by the Assistant Secretary of State for Diplomatic
				Security to present an increased threat of serious damage or harm to United
				States diplomatic facilities or personnel;
				and
								;
				and
						(B)in clause (ii), by
			 striking 2009 and inserting 2015.
						206.Physical
			 security of certain soft targetsSection 29 of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2701) is amended, in the
			 third sentence, by inserting physical security enhancements and
			 after may include.
				207.Rewards program
			 update and technical corrections
					(a)Enhanced
			 authoritySection 36 of the State Department Basic Authorities
			 Act of 1956 (22
			 U.S.C. 2708) is amended—
						(1)in subsection
			 (a)(2), by inserting serious violations of international humanitarian
			 law, transnational organized crime, after international
			 narcotics trafficking,;
						(2)in subsection
			 (b)—
							(A)in the matter
			 preceding paragraph (1), by striking Attorney General and
			 inserting heads of other relevant departments or
			 agencies;
							(B)in paragraphs (4)
			 and (5), by striking paragraph (1), (2), or (3) each place it
			 appears and inserting paragraph (1), (2), (3), (8), or
			 (9);
							(C)in paragraph
			 (6)—
								(i)by
			 inserting or transnational organized crime group after
			 terrorist organization; and
								(ii)by
			 striking or at the end;
								(D)in paragraph
			 (7)—
								(i)in
			 the matter preceding subparagraph (A), by striking , including the use
			 by the organization of illicit narcotics production or international narcotics
			 trafficking and inserting or transnational organized crime
			 group, including the use by such organization or group of illicit narcotics
			 production or international narcotics trafficking;
								(ii)in
			 subparagraph (A), by inserting or transnational organized crime
			 after international terrorism; and
								(iii)in
			 subparagraph (B)—
									(I)by inserting
			 or transnational organized crime group after terrorist
			 organization; and
									(II)by striking the
			 period at the end and inserting a semicolon; and
									(E)by adding at the
			 end the following new paragraphs:
								
									(8)the arrest or conviction in any country of
				any individual for participating in, primarily outside the United States,
				transnational organized crime;
									(9)the arrest or conviction in any country of
				any individual conspiring to participate in or attempting to participate in
				transnational organized crime; or
									(10)the arrest or
				conviction in any country, or the transfer to or conviction by an international
				criminal tribunal (including a hybrid or mixed tribunal), of any foreign
				national accused of war crimes, crimes against humanity, or genocide, as
				defined under the statute of such
				tribunal.
									;
				and
							(3)in subsection
			 (k)—
							(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (7) and (8), respectively; and
							(B)by inserting after
			 paragraph (4) the following new paragraphs:
								
									(5)Transnational
				organized crimeThe term
				transnational organized crime means—
										(A)racketeering activity (as such term is
				defined in section
				1961 of title 18, United States Code) that involves at least
				one jurisdiction outside the United States; or
										(B)any other criminal offense punishable by a
				term of imprisonment of at least four years under Federal, State, or local law
				that involves at least one jurisdiction outside the United States and that is
				intended to obtain, directly or indirectly, a financial or other material
				benefit.
										(6)Transnational
				organized crime groupThe
				term transnational organized crime group means a group of
				persons that includes one or more citizens of a foreign country, exists for a
				period of time, and acts in concert with the aim of engaging in transnational
				organized
				crime.
									.
							(b)Advance
			 notification for international criminal tribunal rewardsSection
			 36(g) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(g))
			 is amended by adding at the end the following new paragraph:
						
							(3)Advance
				notification for international criminal tribunal rewardsNot less than 15 days before publicly
				announcing that a reward may be offered for the arrest or conviction in any
				country, or the transfer to or conviction by an international criminal tribunal
				(including a hybrid or mixed tribunal), of a foreign national accused of war
				crimes, crimes against humanity, or genocide (as defined under the statute of
				such tribunal), the Secretary shall submit to the appropriate congressional
				committees a report, which may be submitted in classified form if necessary,
				specifying the reasons why such arrest or conviction or transfer of such
				foreign national is in the national interests of the United
				States.
							.
					(c)Enhancing
			 publicity of rewards informationThe Department of State and the
			 Broadcasting Board of Governors shall make themselves available to the
			 appropriate congressional committees for periodic briefings on their
			 cooperative efforts to publicize rewards authorized under section 36 of the
			 State Department Basic Authorities Act of 1956 (22 U.S.C. 2708).
					(d)Technical
			 correctionSection 36(e)(1) of the State Department Basic
			 Authorities Act of 1956 (22 U.S.C. 2708) is amended by
			 striking The Secretary shall authorize a reward of $50,000,000 for the
			 capture or death or information leading to the capture or death of Osama bin
			 Laden..
					(e)Rule of
			 constructionNothing in this section shall be construed as
			 authorizing the use of activity precluded under the American Servicemembers’
			 Protection Act of 2002 (Public Law 107–206).
					(f)FundingTo
			 carry out this section, the Secretary of State shall use amounts appropriated
			 or otherwise made available to the Emergencies in the Diplomatic and Consular
			 Service account of the Department of State.
					208.Cybersecurity
			 efforts of the Department of State
					(a)Coordinator for
			 Cyber Issues of the Department of State
						(1)In
			 generalThe Secretary of State is authorized to establish within
			 the office of the Secretary of State a Coordinator for Cyber Issues (in this
			 section referred to as the Coordinator), who shall be appointed
			 by the President, by and with the advice and consent of the Senate.
						(2)Principal
			 dutiesThe Coordinator
			 should—
							(A)be the principal official within the senior
			 management of the Department responsible for cyberspace and cybersecurity
			 issues;
							(B)be the principal
			 advisor to the Secretary of State on international cyberspace and cybersecurity
			 issues;
							(C)report directly to
			 the Secretary;
							(D)perform such
			 duties and exercise such powers as the Secretary shall prescribe; and
							(E)coordinate United
			 States cyberspace and cybersecurity foreign policy in each country or region
			 that the Secretary considers significant with respect to efforts of the United
			 States Government to enhance cybersecurity globally.
							(3)Additional
			 dutiesIn addition to the
			 duties described in paragraph (2), the Coordinator should—
							(A)provide strategic direction and
			 coordination for Department of State policy and programs aimed at addressing
			 and responding to cyberspace and cybersecurity issues overseas;
							(B)work with relevant
			 Federal departments and agencies, including the Department of Homeland
			 Security, the Department of Defense, the Department of the Treasury, the
			 Department of Justice, the Department of Commerce, and the intelligence
			 community, in the development of interagency plans regarding international
			 cyberspace and cybersecurity issues;
							(C)conduct internal
			 exercises for the Department of State to plan for responses to a cyber
			 attack;
							(D)consult, where
			 appropriate, with the private sector on international cyberspace and
			 cybersecurity issues; and
							(E)build multilateral
			 cooperation to develop international norms, common policies, and responses to
			 secure the integrity of cyberspace.
							(4)Rank and status
			 of ambassadorThe Coordinator
			 should have the rank and status of Ambassador-at-Large.
						(b)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of State shall submit to the Committee
			 on Foreign Affairs of the House of Representatives and Committee on Foreign
			 Relations of the Senate a report that includes the following:
						(1)A description of the Department of State’s
			 internal cybersecurity efforts, including the following:
							(A)A description of
			 the nature and scope of major incidents of cybercrime against the Department of
			 State.
							(B)A description of
			 action taken to ensure that all individuals trained by the Department of State
			 are adequately prepared to detect and respond to existing and foreseeable
			 vulnerabilities in the Department’s information security.
							(C)An assessment of
			 whether the Department of State’s staffing levels, facilities, financial
			 resources, and technological equipment are sufficient to provide effective
			 cybersecurity training and protection against incidents of cybercrime.
							(D)A description of
			 action taken to develop and implement response plans to mitigate and isolate
			 disruption caused by incidents of cybercrime.
							(E)A description of
			 action taken to enhance cooperation on cybersecurity issues with other Federal
			 departments and agencies.
							(F)A description of any deployments of
			 interagency teams from the Department of State, the United States Agency for
			 International Development, and other Federal departments and agencies that have
			 been deployed to foreign countries to respond to incidents of
			 cybercrime.
							(2)A description of the actions that the
			 Department of State is taking to work with other countries and international
			 organizations to strengthen cooperative efforts to—
							(A)combat cybercrime
			 and enhance information security;
							(B)pressure countries
			 identified as countries of cybersecurity concern under subsection (c) to take
			 effective action to end incidents of cybercrime; and
							(C)assist
			 cybersecurity capacity-building in less developed countries.
							(c)List of
			 countries of cybersecurity concern
						(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the Secretary of State shall
			 determine if a country is a country of cybersecurity concern if the Secretary
			 of State finds that with respect to such a country—
							(A)during the two-year period preceding the
			 date of the Secretary of State’s determination, there is significant credible
			 evidence that there has been a pattern of incidents of cybercrime—
								(i)against the United States Government or
			 United States persons, or that disrupt United States electronic commerce or
			 otherwise negatively impact the trade or intellectual property interests of the
			 United States; and
								(ii)that are
			 attributable to persons or property based in such country; and
								(B)the government of such country has
			 demonstrated a pattern of being uncooperative with efforts to combat cybercrime
			 by—
								(i)failing to conduct its own reasonable
			 criminal investigations, prosecutions, or other proceedings with respect to the
			 incidents of cybercrime described in subparagraph (A);
								(ii)failing to
			 cooperate with the United States, any other party to the Convention on
			 Cybercrime, or INTERPOL, in criminal investigations, prosecutions, or other
			 proceedings with respect to such incidents, in accordance with chapter III of
			 the Convention on Cybercrime; or
								(iii)not adopting or
			 implementing legislative or other measures in accordance with chapter II of the
			 Convention on Cybercrime with respect to criminal offenses related to computer
			 systems or computer data.
								(2)Submission of
			 list
							(A)In
			 generalUpon making the
			 determinations under paragraph (1), the Secretary of State shall submit to
			 Congress a list of—
								(i)each
			 country that is a country of cybersecurity concern;
								(ii)the
			 basis for each such determination; and
								(iii)any actions the
			 Department of State is taking to address the concerns described in such
			 paragraph.
								(B)FormThe
			 Secretary of State may submit the list described in this paragraph (or any
			 portion of such list) in classified form if the Secretary determines that such
			 is appropriate.
							(d)Strategy for
			 United States engagement on international cyber issues
						(1)In
			 generalThe Coordinator, in
			 consultation with the heads of appropriate Federal departments and agencies
			 with relevant technical expertise or policy mandates pertaining to cyberspace
			 and cybersecurity issues, shall, not later than 180 days after the date of the
			 enactment of this Act, develop and submit to congressional committees specified
			 in subsection (b) a strategy to support the objective of promoting United
			 States engagement on international cyber issues.
						(2)ContentsThe strategy developed under paragraph (1)
			 shall—
							(A)include—
								(i)efforts to be undertaken;
								(ii)specific and
			 measurable goals;
								(iii)benchmarks and
			 timeframes for achieving the objectives referred to in subsection (d)(3)(B);
			 and
								(iv)progress made
			 towards achieving the benchmarks and timeframes described in clause (iii);
			 and
								(B)to the greatest
			 extent practicable, draw upon the expertise of technology, security, and policy
			 experts, private sector actors, international organizations, and other
			 appropriate entities.
							(3)ComponentsThe
			 strategy developed under paragraph (1) should include—
							(A)assessments and reviews of existing
			 strategies for international cyberspace and cybersecurity policy and
			 engagement;
							(B)short- and
			 long-term objectives for United States cyberspace and cybersecurity engagement;
			 and
							(C)a description of
			 programs, activities, and policies to foster United States Government
			 collaboration and coordination with other countries and organizations to
			 bolster an international framework of cyber norms, governance, and deterrence,
			 including consideration of the utility of negotiating a multilateral framework
			 to provide internationally acceptable principles to better mitigate
			 cyberwarfare, including noncombatants.
							(e)DefinitionsIn
			 this section:
						(1)Computer
			 dataThe term computer
			 data means any representation of facts, information, or concepts in a
			 form suitable for processing in a computer system, including a program suitable
			 to cause a computer system to perform a function.
						(2)Computer
			 systemsThe term computer systems means any device
			 or group of interconnected or related devices, one or more of which, pursuant
			 to a program, performs automatic processing of data.
						(3)Convention on
			 CybercrimeThe term Convention on Cybercrime
			 refers to the Council of Europe Convention on Cybercrime, done at Budapest on
			 November 23, 2001, as ratified by the United States Senate with any relevant
			 reservations or declarations.
						(4)CybercrimeThe
			 term cybercrime refers to criminal offenses relating to computer
			 systems or computer data described in the Convention on Cybercrime.
						(5)Electronic
			 commerceThe term electronic commerce has the
			 meaning given such term in section 1105(3) of the Internet Tax Freedom Act
			 (47 U.S.C.
			 151 note).
						(6)Information
			 securityThe term information security refers
			 to—
							(A)the confidentiality, integrity, or
			 availability of an information system, or the information such system
			 processes, stores, or transmits; and
							(B)the security
			 policies, security procedures, or acceptable use policies with respect to an
			 information system.
							(7)INTERPOLThe term INTERPOL means the
			 International Criminal Police Organization.
						(8)United States
			 personThe term United States person means—
							(A)a United States citizen or an alien
			 lawfully admitted for permanent residence to the United States; or
							(B)an entity
			 organized under the laws of the United States, or of any jurisdiction within
			 the United States.
							209.Center for
			 Strategic Counterterrorism Communications of the Department of State
					(a)Statement of
			 policyAs articulated in Executive Order 13584, issued on
			 September 9, 2011, it is the policy of the United States to actively counter
			 the actions and ideologies of al-Qa’ida, its affiliates and adherents, other
			 terrorist organizations, and violent extremists overseas that threaten the
			 interests and national security of the United States.
					(b)Establishment of
			 Center for Strategic Counterterrorism CommunicationsThere is
			 authorized to be established within the Department of State, under the
			 direction of the Secretary of State, the Center for Strategic Counterterrorism
			 Communications (in this section referred to as the CSCC).
					(c)MissionThe
			 CSCC may coordinate, orient, and inform government-wide public communications
			 activities directed at audiences abroad and targeted against violent extremists
			 and terrorist organizations, especially al-Qa’ida and its affiliates and
			 adherents.
					(d)Coordinator of
			 the Center for Strategic Counterterrorism CommunicationsThe head
			 of the CSCC should be the Coordinator. The Coordinator of the CSCC
			 should—
						(1)report to the
			 Under Secretary for Public Diplomacy and Public Affairs; and
						(2)collaborate with
			 the Bureau of Counterterrorism of the Department of State, other Department
			 bureaus, and other United States Government agencies.
						(e)DutiesThe
			 CSCC may—
						(1)monitor and
			 evaluate extremist narratives and events abroad that are relevant to the
			 development of a United States strategic counterterrorism narrative designed to
			 counter violent extremism and terrorism that threaten the interests and
			 national security of the United States;
						(2)develop and
			 promulgate for use throughout the executive branch United States strategic
			 counterterrorism narrative developed in accordance with paragraph (1), and
			 public communications strategies to counter the messaging of violent extremists
			 and terrorist organizations, especially al-Qa’ida and its affiliates and
			 adherents;
						(3)identify current
			 and emerging trends in extremist communications and communications by al-Qa’ida
			 and its affiliates and adherents in order to coordinate and provide guidance to
			 the United States Government regarding how best to proactively promote a United
			 States strategic counterterrorism narrative developed in accordance with
			 paragraph (1) and related policies, and to respond to and rebut extremist
			 messaging and narratives when communicating to audiences outside the United
			 States;
						(4)facilitate the use
			 of a wide range of communications technologies by sharing expertise and best
			 practices among United States Government and non-government sources;
						(5)identify and
			 request relevant information from United States Government agencies, including
			 intelligence reporting, data, and analysis; and
						(6)identify
			 shortfalls in United States capabilities in any areas relevant to the CSCC’s
			 mission, and recommend necessary enhancements or changes.
						(f)Steering
			 Committee
						(1)In
			 generalThe Secretary of State may establish a Steering Committee
			 composed of senior representatives of United States Government agencies
			 relevant to the CSCC’s mission to provide advice to the Secretary on the
			 operations and strategic orientation of the CSCC and to ensure adequate support
			 for the CSCC.
						(2)MeetingsThe
			 Steering Committee should meet not less often than once every six
			 months.
						(3)LeadershipThe
			 Steering Committee should be chaired by the Under Secretary of State for Public
			 Diplomacy. The Coordinator for Counterterrorism of the Department of State
			 should serve as Vice Chair. The Coordinator of the CSCC should serve as
			 Executive Secretary.
						(4)Composition
							(A)In
			 generalThe Steering
			 Committee may include one senior representative designated by the head of each
			 of the following agencies:
								(i)The
			 Department of Defense.
								(ii)The
			 Department of Justice.
								(iii)The Department
			 of Homeland Security.
								(iv)The
			 Department of the Treasury.
								(v)The
			 National Counterterrorism Center of the Office of the Director of National
			 Intelligence.
								(vi)The
			 Joint Chiefs of Staff.
								(vii)The
			 Counterterrorism Center of the Central Intelligence Agency.
								(viii)The
			 Broadcasting Board of Governors.
								(ix)The
			 Agency for International Development.
								(B)Additional
			 representationRepresentatives from United States Government
			 agencies not specified in subparagraph (A) may be invited to participate in the
			 Steering Committee at the discretion of the Chair.
							BConsular Services
			 and Related Matters
				211.Extension of
			 authority to assess passport surchargeParagraph (2) of section 1(b) of the Act of
			 June 4, 1920 (41 Stat. 750; chapter 223;
			 22 U.S.C.
			 214(b)), is amended by striking 2010 and
			 inserting 2015.
				212.Border crossing
			 card fee for minorsSection
			 410(a)(1)(A) of the Department of State and Related Agencies Appropriations
			 Act, 1999 (contained in division A of
			 Public Law 105–277) is amended by striking a fee of $13 and
			 inserting a fee equal to one-half the fee that would otherwise apply for
			 processing a machine readable combined border crossing identification card and
			 nonimmigrant visa.
				CReporting
			 Requirements
				221.Reporting
			 reformThe following
			 provisions of law are repealed:
					(1)Subsections (c)(4) and (c)(5) of section
			 601 of Public Law 96–465.
					(2)Section 585 in the matter under section
			 101(c) of division A of
			 Public Law 104–208.
					(3)Section 11(b) of
			 Public Law 107–245.
					IIIOrganization and
			 Personnel Authorities
			301.Suspension of
			 Foreign Service members without pay
				(a)SuspensionSection
			 610 of the Foreign Service Act of 1980 (22 U.S.C. 4010) is amended by
			 adding at the end the following new subsection:
					
						(c)(1)In order to promote the
				efficiency of the Service, the Secretary may suspend a member of the Foreign
				Service without pay when the member’s security clearance is suspended or when
				there is reasonable cause to believe that the member has committed a crime for
				which a sentence of imprisonment may be imposed.
							(2)Any member of the Foreign Service for
				whom a suspension is proposed in accordance with paragraph (1) shall be
				entitled to—
								(A)written notice stating the specific
				reasons for the proposed suspension;
								(B)a reasonable time to respond orally
				and in writing to the proposed suspension;
								(C)representation by an attorney or other
				representative; and
								(D)a final written decision, including
				the specific reasons for such decision, as soon as practicable.
								(3)Any member suspended under this
				section may file a grievance in accordance with the procedures applicable to
				grievances under chapter 11.
							(4)In the case of a grievance filed
				under paragraph (3)—
								(A)the review by the Foreign Service
				Grievance Board shall be limited to a determination of whether the provisions
				of paragraphs (1) and (2) have been fulfilled; and
								(B)the Foreign Service Grievance Board
				may not exercise the authority provided under section 1106(8).
								(5)In this subsection:
								(A)The term reasonable
				time means—
									(i)with respect to a member of the
				Foreign Service assigned to duty in the United States, 15 days after receiving
				notice of the proposed suspension; and
									(ii)with respect to a member of the
				Foreign Service assigned to duty outside the United States, 30 days after
				receiving notice of the proposed suspension.
									(B)The term suspend or
				suspension means the placing of a member of the Foreign Service
				in a temporary status without duties and
				pay.
								.
				(b)Conforming and
			 clerical amendments
					(1)Amendment of
			 section headingSection 610 of the Foreign Service Act of 1980,
			 as amended by subsection (a) of this section, is further amended, in the
			 section heading, by inserting ; Suspension before the period at the
			 end.
					(2)Clerical
			 amendmentThe item relating to section 610 in the table of
			 contents in section 2 of the Foreign Service Act of 1980 is amended to read as
			 follows:
						
							
								Sec. 610. Separation for cause;
				suspension.
							
							.
					302.Repeal of
			 recertification requirement for Senior Foreign ServiceSection 305(d) of the Foreign Service Act of
			 1980 (22 U.S.C.
			 3945(d)) is repealed.
			303.Limited
			 appointments in the Foreign ServiceSection 309 of the Foreign Service Act of
			 1980 (22 U.S.C.
			 3949) is amended—
				(1)in subsection (a),
			 by striking subsection (b) and inserting subsection (b)
			 or (c);
				(2)in subsection
			 (b)—
					(A)in paragraph
			 (3)—
						(i)by
			 inserting (A), after if; and
						(ii)by
			 inserting before the semicolon at the end the following: , or (B), the
			 career candidate is serving in the uniformed services, as defined by the
			 Uniformed Services Employment and Reemployment Rights Act of 1994
			 (38 U.S.C. 4301 et
			 seq.), and the limited appointment expires in the course of
			 such service;
						(B)in paragraph (4),
			 by striking and at the end;
					(C)in paragraph (5),
			 by striking the period at the end and inserting ; and;
			 and
					(D)by adding after
			 paragraph (5) the following new paragraph:
						
							(6)in exceptional circumstances where
				the Secretary determines the needs of the Service require the extension of a
				limited appointment (A), for a period of time not to exceed 12 months (if such
				period of time does not permit additional review by boards under section 306),
				or (B), for the minimum time needed to settle a grievance, claim, or complaint
				not otherwise provided for in this
				section.
							;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(c)Non-career Foreign
				Service employees who have served five consecutive years under a limited
				appointment may be reappointed to a subsequent limited appointment if there is
				a one year break in service between each such appointment. The Secretary may in
				cases of special need waive the requirement for a one year break in
				service.
						.
				304.Limitation of
			 compensatory time off for travelSection 5550b of
			 title 5, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)The maximum amount
				of compensatory time off earned under this section may not exceed 104 hours
				during any leave year (as defined by regulations established by the Office of
				Personnel
				Management).
					.
			305.Department of
			 State organizationThe
			 Secretary of State may, after consultation with the appropriate congressional
			 committees, transfer to such other officials or offices of the Department of
			 State as the Secretary may determine from time to time any authority, duty, or
			 function assigned by statute to the Coordinator for Counterterrorism, the
			 Coordinator for Reconstruction and Stabilization, or the Coordinator for
			 International Energy Affairs.
			306.Reemployment of
			 annuitants in high-risk postsParagraph (2)(A) of section 824(g) of the
			 Foreign Service Act of 1980 (22 U.S.C. 4064(g)(2)(A)) is amended
			 by striking 2010 and inserting 2013.
			307.Overseas
			 comparability pay limitation
				(a)In
			 generalSubject to the
			 limitation described in subsection (b), the authority provided by section 1113
			 of the Supplemental Appropriations Act, 2009 (Public Law 111–32; 123 Stat. 1904), shall remain in effect through
			 September 30, 2013.
				(b)LimitationThe
			 authority described in subsection (a) may not be used to pay an eligible member
			 of the Foreign Service (as defined in section 1113(b) of the Supplemental
			 Appropriations Act, 2009) a locality-based comparability payment (stated as a
			 percentage) that exceeds two-thirds of the amount of the locality-based
			 comparability payment (stated as a percentage) that would be payable to such
			 member under section
			 5304 of title 5, United States Code, if such member’s official
			 duty station were in the District of Columbia.
				IVUnited States
			 International Broadcasting
			401.Authorization
			 of appropriations for international broadcastingThe following amounts are authorized to be
			 appropriated to carry out United States international broadcasting activities
			 under the United States Information and Educational Exchange Act of 1948, the
			 Radio Broadcasting to Cuba Act, the Television Broadcasting to Cuba Act, the
			 United States International Broadcasting Act of 1994, and the Foreign Affairs
			 Reform and Restructuring Act of 1998, and to carry out other authorities in law
			 consistent with such purposes:
				(1)For
			 International Broadcasting Operations, $744,500,000 for fiscal
			 year 2013.
				(2)For
			 Broadcasting Capital Improvements, $7,030,000 for fiscal year
			 2013.
				402.Personal
			 services contracting programSection 504(c) of the Foreign Relations
			 Authorization Act, Fiscal Year 2003, (Public Law 107–228;
			 22 U.S.C.
			 6206 note), is amended by striking 2009 and
			 inserting 2015.
			403.Technical
			 amendment relating to civil immunity for Broadcasting Board of Governors
			 membersSection 304(g) of the
			 United States International Broadcasting Act of 1994 (22 U.S.C. 6203(g))
			 is amended by striking Incorporated and Radio Free Asia and
			 inserting Incorporated, Radio Free Asia, and Middle East Broadcasting
			 Networks.
			VArms
			 Export Control Act Amendments and Related Provisions
			AGeneral
			 Provisions
				501.Authority to
			 transfer excess defense articlesSection 516(g)(1) of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2321j(g)(1)) is amended—
					(1)by inserting
			 authorized to be before transferred; and
					(2)by striking
			 425,000,000 and inserting 450,000,000.
					502.Annual military
			 assistance report
					(a)Information
			 relating to military assistance and military exportsSection 655(b) of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2415(b)) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking , by category, whether such defense
			 articles— and inserting the following:;
						(2)in paragraph
			 (1)—
							(A)by inserting
			 Whether such defense articles before were;
			 and
							(B)by striking the
			 semicolon at the end and inserting a period;
							(3)in paragraph
			 (2)—
							(A)by inserting Whether such defense
			 articles before were; and
							(B)by striking
			 ; or at the end and inserting a period; and
							(4)by striking
			 paragraph (3) and inserting the following:
							
								(3)Whether such
				defense articles were exported without a license under section 38 of the Arms
				Export Control Act pursuant to an exemption established under the International
				Traffic in Arms Regulations, other than defense articles exported in
				furtherance of a letter of offer and acceptance under the Foreign Military
				Sales program or a technical assistance or manufacturing license agreement,
				including the specific exemption in the regulation under which the export was
				made.
								(4)A detailed listing, by United States
				Munitions List sub-category and type, as well as by country and by
				international organization, of the actual total dollar value of major defense
				equipment and defense articles delivered pursuant to licenses authorized under
				section 38 of the Arms Export Control Act for the previous fiscal year.
								(5)In the case of
				defense articles that are firearms controlled under category I of the United
				States Munitions List, a statement of the aggregate dollar value and quantity
				of semiautomatic assault weapons, or spare parts for such weapons, the
				manufacture, transfer, or possession of which is unlawful under
				section
				922 of title 18, United States Code, that were licensed for
				export during the period covered by the
				report.
								.
						(b)Information not
			 requiredSection 655 of the Foreign Assistance Act of 1961
			 (22 U.S.C.
			 2415) is amended—
						(1)by redesignating
			 subsection (c) as subsection (d); and
						(2)by inserting after
			 subsection (b) the following:
							
								(c)Information not
				requiredEach such report may
				exclude information relating to—
									(1)exports of defense
				articles (including excess defense articles), defense services, and
				international military education and training activities authorized by the
				United States on a temporary basis;
									(2)exports of such
				articles, services, and activities to United States Government end users
				located in foreign countries; and
									(3)and the value of
				manufacturing license agreements or technical assistance agreements licensed
				under section 38 of the Arms Export Control
				Act.
									.
						503.Annual report
			 on foreign military trainingSection 656(a)(1) of the Foreign Assistance
			 Act of 1961 (22
			 U.S.C. 2416(a)(1)) is amended by striking January
			 31 and inserting March 1.
				504.Increase in
			 congressional notification thresholds
					(a)Foreign military
			 sales
						(1)In
			 generalSection 36(b)(1) of the Arms Export Control Act
			 (22 U.S.C.
			 2776(b)(1)) is amended—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking $50,000,000 and inserting
			 $100,000,000;
								(ii)by
			 striking $200,000,000 and inserting $300,000,000;
			 and
								(iii)by
			 striking $14,000,000 and inserting $25,000,000;
			 and
								(B)in the matter
			 following subparagraph (P)—
								(i)by
			 inserting of any defense articles or defense services under this Act for
			 $200,000,000 or more, any design and construction services for $300,000,000 or
			 more, or any major defense equipment for $75,000,000 or more, after
			 The letter of offer shall not be issued, with respect to a proposed
			 sale; and
								(ii)by
			 inserting of any defense articles or services under this Act for
			 $100,000,000 or more, any design and construction services for $200,000,000 or
			 more, or any major defense equipment for $50,000,000 or more, after
			 or with respect to a proposed sale.
								(2)Technical and
			 conforming amendmentsSection 36(b) of the Arms Export Control
			 Act (22 U.S.C.
			 2776(b)) is amended—
							(A)in paragraph
			 (5)(C), by striking Subject to paragraph (6), if and inserting
			 If; and
							(B)by striking
			 paragraph (6).
							(b)Commercial
			 salesSection 36(c) of the Arms Export Control Act
			 (22 U.S.C.
			 2776(c)) is amended—
						(1)in paragraph
			 (1)—
							(A)by striking
			 Subject to paragraph (5), in and inserting
			 In;
							(B)by striking
			 $14,000,000 and inserting $25,000,000; and
							(C)by striking
			 $50,000,000 and inserting $100,000,000;
							(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by inserting after for an export the following: of
			 any major defense equipment sold under a contract in the amount of $75,000,000
			 or more or of defense articles or defense services sold under a contract in the
			 amount of $200,000,000 or more, (or, in the case of a defense article that is a
			 firearm controlled under category I of the United States Munitions List,
			 $1,000,000 or more); and
							(B)in subparagraph
			 (C), by inserting after license the following: for an
			 export of any major defense equipment sold under a contract in the amount of
			 $50,000,000 or more or of defense articles or defense services sold under a
			 contract in the amount of $100,000,000 or more, (or, in the case of a defense
			 article that is a firearm controlled under category I of the United States
			 Munitions List, $1,000,000 or more);
							(3)by striking
			 paragraph (5); and
						(4)by redesignating
			 paragraph (6) as paragraph (5).
						505.Return of
			 defense articlesSection
			 21(m)(1)(B) of the Arms Export Control Act (22 U.S.C. 2761(m)(1)(B)) is amended
			 by adding at the end before the semicolon the following: , unless the
			 Secretary of State has provided prior approval of such
			 retransfer.
				506.Annual estimate
			 and justification for sales program
					(a)In
			 generalSection 25(a)(1) of
			 the Arms Export Control Act (22 U.S.C. 2765(a)(1)) is amended by
			 striking , together with an indication of which sales and licensed
			 commercial exports and inserting and.
					(b)Additional
			 AmendmentSection 25(a)(3) of
			 the Arms Export Control Act (22 U.S.C. 2765(a)(3)) is amended by
			 adding at the end before the semicolon the following: , as well as any
			 plan for regional security cooperation developed in consultation with Embassy
			 Country Teams and the Department of State.
					507.Updating and
			 conforming penalties for violations of sections 38 and 39 of the Arms Export
			 Control Act
					(a)In
			 generalSection 38(c) of the Arms Export Control Act
			 (22 U.S.C.
			 2778(c)) is amended to read as follows:
						
							(c)Violations of
				this section and section 39
								(1)Unlawful
				actsIt shall be unlawful for any person to violate, attempt to
				violate, conspire to violate, or cause a violation of any provision of this
				section or section 39, or any rule or regulation issued under either section,
				or a treaty referred to in subsection (j)(1)(c)(i), including any rule or
				regulation issued to implement or enforce a treaty referred to in subsection
				(j)(1)(c)(i) or an implementing arrangement pursuant to such a treaty, or who,
				in a registration or license application or required report, makes any untrue
				statement of a material fact or omits to state a material fact required to be
				stated therein or necessary to make the statements therein not
				misleading.
								(2)Criminal
				penaltiesA person who willfully commits an unlawful act
				described in paragraph (1) shall upon conviction—
									(A)be fined for each
				violation in an amount not to exceed $1,000,000, or
									(B)in the case of a
				natural person, imprisoned for not more than 20 years or
				both.
									.
					(b)Mechanisms To
			 identify violatorsSection 38(g) of the Arms Export Control Act
			 (22 U.S.C.
			 2778(g)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A)—
								(i)in the matter
			 preceding clause (i), by inserting or have otherwise been charged
			 with, after indictment for,;
								(ii)in
			 clause (xi), by striking ; or at the end and inserting a
			 comma;
								(iii)in
			 clause (xii), by striking the semicolon at the end and inserting a comma;
			 and
								(iv)by
			 adding at the end the following:
									
										(xiii)section 542 of title
				18, United States Code, relating to entry of goods by means of false
				statements,
										(xiv)section 554 of title
				18, United States Code, relating to smuggling goods from the United
				States,
										(xv)section 1831 of
				title 18, United States Code, relating to economic espionage,
										(xvi)section 545 of title
				18, United States Code, relating to smuggling goods into the United
				States,
										(xvii)section 104A of the Foreign Corrupt
				Practices Act of 1977 (15 U.S.C. 78dd–3), relating to
				prohibited foreign trade practices by persons other than issuers or domestic
				concerns,
										(xviii)section 2339B of
				title 18, United States Code, relating to providing material support or
				resources to dedicated foreign terrorist organizations, or
										(xix)sections 2339C
				and 2339D of title 18, United States Code, relating to financing terrorism and
				receiving terrorism training;
										;
				and
								(B)in subparagraph
			 (B), by inserting , have been otherwise charged, after
			 indictment; and
							(2)in paragraph
			 (3)(A), by inserting or otherwise charged with after
			 indictment for.
						(c)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act and shall apply with respect to
			 violations of sections 38 and 39 of the Arms Export Control Act committed on or
			 after that date.
					508.Clarification
			 of prohibitions relating to state sponsors of terrorism and their
			 nationalsSection 40(d) of the
			 Arms Export Control Act (22 U.S.C. 2780(d)) is
			 amended—
					(1)by inserting
			 or to the nationals of that country whose substantive contacts with that
			 country give reasonable grounds for raising risk of diversion, regardless of
			 whether such persons maintain such nationality or the nationality of another
			 country not covered by this section after with respect to a
			 country; and
					(2)by adding at the
			 end the following: For purposes of this subsection, the term
			 national means an individual who acquired citizenship by birth
			 from a country that is subject to
			 section
			 126.1 of title 22, Code of Federal Regulations (or any
			 successor regulations)..
					509.Exemption for
			 transactions with countries supporting acts of international
			 terrorismSection 40(h) of the
			 Arms Export Control Act (22 U.S.C. 2780(h)) is
			 amended—
					(1)in the
			 heading—
						(A)by striking
			 Exemption and inserting
			 Exemptions; and
						(B)by adding and certain federal law enforcement
			 activities after Reporting requirements;
			 and
						(2)by adding at the
			 end before the period the following: or with respect to Federal law
			 enforcement activities undertaken to further the investigation of violations of
			 this Act.
					510.Report on
			 Foreign Military Financing programSection 23 of the Arms Export Control Act
			 (22 U.S.C.
			 2763) is amended by adding at the end the following:
					
						(i)Report
							(1)In
				generalThe President shall
				transmit to the appropriate congressional committees as part of the supporting
				materials of the annual congressional budget justification a report on the
				implementation of this section for the prior fiscal year.
							(2)Matters to be
				includedThe report required under paragraph (1) shall include a
				description of the following:
								(A)The extent to
				which the use of the authority of this section is based on a well-formulated
				and realistic assessments of the capability requirements of foreign countries
				and international organizations.
								(B)The extent to
				which the provision of grants under the authority of this section are
				consistent with United States conventional arms transfer policy.
								(C)The extent to
				which the Department of State has developed and implemented specific plans to
				monitor and evaluate outcomes under the authority of this section, including at
				least one country or international organization assessment each fiscal
				year.
								(3)Appropriate
				congressional committeesIn this subsection, the term
				appropriate congressional committees means—
								(A)the Committee on
				Appropriations and the Committee on Foreign Affairs of the House of
				Representatives; and
								(B)the Committee on
				Appropriations and the Committee on Foreign Relations of the
				Senate.
								.
				511.Congressional
			 notification of regulations and amendments to regulations under section 38 of
			 the Arms Export Control Act
					(a)In
			 generalSection 38 of the
			 Arms Export Control Act (22 U.S.C. 2778) is amended by
			 adding at the end the following:
						
							(k)Congressional
				notificationThe President
				shall submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a copy of
				regulations or amendments to regulations issued to carry out this section at
				least 30 days before publication of the regulations or amendments in the
				Federal Register unless, after consulting with such Committees, the President
				determines that there is an emergency that requires a shorter period of time
				for submittal of such regulations or
				amendments.
							.
					(b)Effective
			 dateThe amendment made by subsection (a) takes effect on the
			 date of the enactment of this Act and applies with respect the issuance of
			 regulations or amendments to regulations made on or after the date of the
			 enactment of this Act.
					512.Diplomatic
			 efforts to strengthen national and international arms export
			 controlsNot later than 1 year
			 after the date of the enactment of this Act, and annually thereafter for 4
			 years, the President shall transmit to the appropriate congressional committees
			 a report on United States diplomatic efforts to strengthen national and
			 international arms export controls, including a detailed description of any
			 senior-level initiative, to ensure that those arms export controls are
			 comparable to and supportive of United States arms export controls,
			 particularly with respect to countries of concern to the United States.
				513.Review and
			 report of investigations of violations of section 3 of the Arms Export Control
			 Act
					(a)ReviewThe Inspector General of the Department of
			 State shall conduct a review of investigations by the Department of State
			 during each of fiscal years 2013 through 2017 of any and all possible
			 violations of section 3 of the Arms Export Control Act (22 U.S.C. 2753)
			 with respect to misuse of United States-origin defense items to determine
			 whether the Department of State has fully complied with the requirements of
			 such section, as well as its own internal procedures (and whether such
			 procedures are adequate), for reporting to Congress any information regarding
			 the unlawful use or transfer of United States-origin defense articles, defense
			 services, and technology by foreign countries, as required by such
			 section.
					(b)ReportThe
			 Inspector General of the Department of State shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate for each of fiscal years 2013 through 2017 a report
			 that contains the findings and results of the review conducted under subsection
			 (a). The report shall be submitted in unclassified form to the maximum extent
			 possible, but may include a classified annex.
					514.Reports on
			 commercial and governmental military exports under the Arms Export Control Act;
			 congressional actions
					(a)Congressional
			 consultation
						(1)Government
			 salesSection 36(b)(1) of the Arms Export Control Act
			 (22 U.S.C.
			 2776(b)(1)) is amended by adding at the end the following:
			 The President shall consult fully and completely with the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate before submitting a certification under this
			 subsection..
						(2)Commercial
			 salesSection 36(c)(1) of the
			 Arms Export Control Act (22 U.S.C. 2776(c)(1)) is amended by
			 adding at the end the following: The President shall consult fully and
			 completely with the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations of the Senate before
			 submitting a certification under this subsection..
						(b)Requirement To
			 provide advance notification and consultation on certain sales and
			 exportsSection 36 of the Arms Export Control Act (22 U.S.C. 2776) is
			 amended by adding at the end the following new subsection:
						
							(i)(1)(A)Not later than 60 calendar days prior to
				the submission of a certification under subsection (b), (c), or (d) of this
				section, the President shall provide advance notification in writing to, and
				consult with, the chairs and ranking minority members of the appropriate
				congressional committees of the offer to sell or export the defense articles or
				defense services with respect to which such a certification is required to be
				submitted pursuant to any such subsection.
									(B)(i)The requirement of
				subparagraph (A) to provide 60 calendar days advance notification in writing to
				the chairs and ranking minority members of the appropriate congressional
				committees shall not apply if the chairs and ranking minority members of the
				appropriate congressional committees have agreed, at their discretion, to waive
				such requirement.
										(ii)The requirements of subparagraph (A)
				shall not apply if the President states in the certification that an emergency
				exists that requires the sale or export of defense articles or defense services
				to be in the national security interests of the United States in accordance
				with subsection (b), (c), or (d) of this section.
										(2)(A)A certification submitted under subsection
				(b), (c), or (d) of this section shall be subject to the procedures applicable
				to reprogramming notifications under section 634A(a) of the Foreign Assistance
				Act of 1961.
									(B)The requirement of subparagraph (A) shall
				not apply if the President transmits to the chairs and ranking minority members
				of the appropriate congressional committees a report in writing that contains a
				determination of the President that extraordinary circumstances exist which
				necessitates the obviation of such requirement and a detailed description of
				such
				circumstances.
									.
					(c)DefinitionSection 36(e) of the Arms Export Control
			 Act (22 U.S.C.
			 2776(e)) is amended—
						(1)by redesignating
			 paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
						(2)by inserting
			 before paragraph (2) (as redesignated) the following new paragraph:
							
								(1)the term appropriate congressional
				committee means—
									(A)the Committee on
				Foreign Affairs of the House of Representatives; and
									(B)the Committee on
				Foreign Relations of the
				Senate;
									.
						(d)Conforming
			 amendmentsSection 36 of the Arms Export Control Act
			 (22 U.S.C.
			 2776) is amended—
						(1)in subsections
			 (a), (b)(1), (c)(1), and (f), by striking Speaker of the House of
			 Representatives and to the chairman of the Committee on Foreign Relations of
			 the Senate and inserting chairs of the appropriate congressional
			 committees;
						(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking such committee or the Committee on Foreign Affairs of the
			 House of Representatives and inserting either chair of the
			 appropriate congressional committees;
							(B)in paragraph (4), by striking
			 Congress and inserting chairs of the appropriate
			 congressional committees; and
							(C)in paragraph (5)—
								(i)in subparagraph
			 (A), by striking chairman of the Committee on Foreign Affairs of the
			 House of Representatives and the chairman of the Committee on Foreign Relations
			 of the Senate and inserting chairs of the appropriate
			 congressional committees;
								(ii)in subparagraph (B), by striking
			 Congress and inserting chairs of the appropriate
			 congressional committees; and
								(iii)in subparagraph (C), by striking
			 Speaker of the House of Representatives and the chairman of the
			 Committee on Foreign Relations of the Senate and inserting
			 chairs of the appropriate congressional committees; and
								(3)in subsection
			 (c)—
							(A)in paragraph (1), by striking such
			 committee or the Committee on Foreign Affairs of the House of
			 Representatives and inserting either chair of the appropriate
			 congressional committees;
							(B)in subparagraphs (A) and (C) of paragraph
			 (2), by striking Congress receives and inserting chairs
			 of the appropriate congressional committees receive; and
							(C)in paragraph (4), by striking
			 Congress each place it appears and inserting the chairs
			 of the appropriate congressional committees.
							BMiscellaneous
			 Provisions
				521.Treatment of
			 militarily insignificant parts and componentsIt shall be the policy of the United States,
			 pursuant to section 38(f) of the Arms Export Control Act (22 U.S.C. 2778) to
			 prioritize the removal of those militarily insignificant parts, components,
			 accessories, and attachments from the United States Munitions List that, even
			 if specifically designed for a defense article controlled on the United States
			 Munitions List, would warrant no more than anti-terrorism controls under the
			 Export Administration Act of 1979 (as continued in effect under the
			 International Emergency Economic Powers Act) or any successor Act.
				522.Special export
			 licensing for United States alliesSection 38 of the Arms Export Control Act
			 (22 U.S.C.
			 2778), as amended by this Act, is further amended by adding the
			 following new subsection:
					
						(l)Special export
				licensing for United States alliesThe President may establish
				special licensing procedures for the export of replacement components, parts,
				accessories, attachments, equipment, firmware, software or technology that are
				not designated as major defense equipment or significant military equipment to
				the North Atlantic Treaty Organization, any member country of that
				Organization, or any other country described in section 36(c)(2)(A) of this
				Act.
						.
				523.Improving and
			 streamlining licensing under United States Government arms export control
			 programsIn implementing
			 reforms of United States arms export control programs, the President should
			 prioritize the development of a new framework to improve and streamline
			 licensing under such programs, including by seeking to revise the Special
			 Comprehensive Export Authorizations for the North Atlantic Treaty Organization,
			 any member country of that Organization, or any other country described in
			 section 36(c)(2)(A) of the Arms Export Control Act (22 U.S.C.
			 2776(c)(2)(A)) under
			 section
			 126.14 of title 15, Code of Federal Regulations (relating to
			 the International Traffic in Arms Regulations).
				524.Authority to
			 remove satellites and related components from the United States Munitions
			 List
					(a)AuthoritySubject
			 to subsection (b), the President is authorized to remove commercial satellites
			 and related components and technology from the United States Munitions List
			 pursuant to section 38(f) of the Arms Export Control Act (22 U.S.C.
			 2778(f)).
					(b)DeterminationThe
			 President may exercise the authority provided in subsection (a) only if the
			 President submits to the appropriate congressional committees a determination
			 that the transfer of commercial satellites and related components and
			 technology from the United States Munitions List does not pose an unacceptable
			 risk to the national security of the United States. Such determination shall
			 include a description of the risk-mitigating controls, procedures, and
			 safeguards the President will put in place to reduce such risk to an absolute
			 minimum.
					(c)ProhibitionNo license or other authorization for
			 export shall be granted for the transfer, retransfer, or reexport of any
			 commercial satellite or related component or technology contained on the
			 Commerce Control List maintained under part 774 of title 15, Code of Federal
			 Regulations to any person or entity of the following:
						(1)The People’s
			 Republic of China.
						(2)Cuba.
						(3)Iran.
						(4)North
			 Korea.
						(5)Sudan.
						(6)Syria.
						(7)Any country with
			 respect to which the United States would deny the application for licenses and
			 other approvals for exports and imports of defense articles under
			 section
			 126.1 of title 15, Code of Federal Regulations (relating to the
			 International Traffic in Arms Regulations).
						(d)Report
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and annually thereafter, the Director of National Intelligence shall
			 submit to the appropriate congressional committees on efforts of state sponsors
			 of terrorism, other foreign countries, or entities to illicitly acquire
			 commercial satellites and related components and technology.
						(2)FormSuch
			 report shall be submitted in unclassified form, but may contain a classified
			 annex.
						(e)DefinitionIn
			 this section, the term appropriate congressional committees
			 means—
						(1)the Committees on
			 Foreign Relations, Armed Services, and Intelligence of the Senate; and
						(2)the Committees on
			 Foreign Affairs, Armed Services, and Intelligence of the House of
			 Representatives.
						525.Report on
			 licenses and other authorizations to export commercial satellites and related
			 components and technology contained on the Commerce Control List
					(a)In
			 generalNot later than 60
			 days after the end of each calendar quarter, the President shall transmit to
			 the Committee on Foreign Affairs of the House of Representatives and the
			 Committee on Banking, Finance, and Urban Affairs of the Senate a report
			 containing a listing of all licenses and other authorizations to export
			 commercial satellites and related components and technology contained on the
			 Commerce Control List maintained under part 774 of title 15, Code of Federal
			 Regulations.
					(b)FormSuch
			 report shall be submitted in unclassified form, but may contain a classified
			 annex.
					526.Review of
			 United States Munitions ListSection 38(f)(1) of the Arms Export Control
			 Act (22 U.S.C.
			 2778) is amended by striking the last sentence and inserting
			 the following: Such notice shall include, to the extent practicable, an
			 enumeration of the item or items to be removed and describe the nature of any
			 controls to be imposed on that item under any other provision of
			 law..
				527.Report on
			 country exemptions for licensing of exports of munitions and related technical
			 data
					(a)In
			 generalNot later than 120
			 days after the date of enactment of this Act, the Attorney General, the
			 Secretary of Commerce, and the Secretary of Homeland Security shall submit to
			 the appropriate congressional committees a report that includes—
						(1)an assessment of
			 the extent to which the terms and conditions of exemptions for foreign
			 countries from the licensing requirements of the Commerce Munitions List (or
			 analogous controls for commercial satellites and related components and
			 technology) contain strong safeguards; and
						(2)a compilation of sufficient documentation
			 relating to the export of munitions, commercial spacecraft, and related
			 technical data to facilitate law enforcement efforts to effectively detect,
			 investigate, deter and enforce criminal violations of any provision of the
			 Export Administration Regulations, including efforts on the part of state
			 sponsors of terrorism, other countries or entities to illicitly acquire such
			 controlled United States technology.
						(b)DefinitionsIn
			 this section—
						(1)the term
			 appropriate congressional committees means—
							(A)the Committee on
			 Foreign Affairs and the Committee on Homeland Security of the House of
			 Representatives; and
							(B)the Committee on
			 Banking, Housing, and Urban Affairs and the Committee on Homeland Security and
			 Governmental Affairs of the Senate; and
							(2)the term
			 munitions means—
							(A)items transferred
			 from the United States Munitions List to the Commerce Control List and
			 designated as 600 series items on the Commerce Control List
			 under the Export Administration Regulations, as proposed by the Bureau of
			 Industry and Security of the Department of Commerce on July 15, 2011 (76 Fed.
			 Reg. 41958); or
							(B)any successor
			 regulations.
							528.End-use
			 monitoring of munitions
					(a)Establishment of
			 monitoring programIn order to ensure accountability with respect
			 to the export of munitions and related technical data on the Commerce Munitions
			 List, the President shall establish a program to provide for the end-use
			 monitoring of such munitions and related technical data.
					(b)Report to
			 congressNot later than 180 days after the date of the enactment
			 of this Act, and annually thereafter, the President shall submit to Congress a
			 report describing the actions taken to implement this section, including a
			 detailed accounting of the costs and number of personnel associated with the
			 program established under subsection (a).
					(c)MunitionsIn
			 this section, the term munitions means—
						(1)items transferred
			 from the United States Munitions List to the Commerce Control List and
			 designated as 600 series items on the Commerce Control List
			 under the Export Administration Regulations, as proposed by the Bureau of
			 Industry and Security of the Department of Commerce on July 15, 2011 (76 Fed.
			 Reg. 41958); or
						(2)any successor
			 regulations.
						529.DefinitionsIn this subtitle:
					(1)Commerce
			 munitions listThe term Commerce Munitions List
			 means—
						(A)items transferred
			 from the United States Munitions List to the Commerce Control List and
			 designated as 600 series items on the Commerce Control List
			 under the Export Administration Regulations, as proposed by the Bureau of
			 Industry and Security of the Department of Commerce on July 15, 2011 (76 Fed.
			 Reg. 41958); or
						(B)any successor
			 regulations.
						(2)Commercial
			 satellites and related components and technologyThe term
			 commercial satellites and related components and technology
			 means—
						(A)communications
			 satellites that do not contain classified components, including remote sensing
			 satellites with performance parameters below thresholds identified on the
			 United States Munitions List; and
						(B)systems,
			 subsystems, parts, and components associated with such satellites and with
			 performance parameters below thresholds specified for items that would remain
			 on the United States Munitions List.
						(3)Export
			 administration regulationsThe term Export Administration
			 Regulations means—
						(A)the Export
			 Administration Regulations as maintained and amended under the authority of the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.); or
						(B)any successor
			 regulations.
						(4)State sponsor of
			 terrorismThe term state sponsor of terrorism means
			 a country the government of which has been determined by the Secretary of
			 State, for purposes of section 6(j) of the Export Administration Act of 1979
			 (as continued in effect under the International Emergency Economic Powers Act),
			 section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms
			 Export Control Act, or any other provision of law, is a government that has
			 repeatedly provided support for acts of international terrorism.
					(5)United states
			 munitions listThe term United States Munitions
			 List means the list referred to in section 38(a)(1) of the Arms Export
			 Control Act (22
			 U.S.C. 2778(a)(1)).
					
	
		
			Passed the House of
			 Representatives July 17, 2012.
			Karen L. Haas,
			Clerk
		
	
